Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed January 6, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01133-CV
____________
 
IN RE TEXAS WINDSTORM INSURANCE
ASSOCIATION, Relator
 

ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
Trial Court No. 09-CV-01043
10th District Court
Galveston, Texas
 
 

M E M O R
A N D U M  O P I N I O N
            On November 18, 2010, relator, Texas Windstorm Insurance
Association, filed a petition for writ of mandamus in this court.  See
Tex. Gov’t Code Ann §22.221; see also Tex. R. App. P. 52.1. 
On December 21, 2010, relator filed a motion to dismiss the
petition because the real parties filed a non-suit of their claims against
relator.  The motion is granted.  
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
                                                            PER
CURIAM
Panel
consists of Justices Anderson, Frost, and Brown.